       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 1 of 17



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

YANKEECUB, LLC,
                                                        CV-21-42-BU-BMM
                    Plaintiff,

       vs.                                                     ORDER

JOYCE FENDLEY, STEVEN FENDLEY,
DOES 1-5, and ABC COMPANIES 1-5,

                   Defendants.



JOYCE FENDLEY,

                    Counter-Claimant,

       vs.

YANKEECUB, LLC,

                   Counter-Defendant.




                                 INTRODUCTION

      Yankeecub, LLC (“Yankeecub”) filed this action in Montana state court to

dispute a land contract entered with Joyce Fendley (“Joyce”). Yankeecub joins

Steven Fendley (“Steven”) and other presently unknown defendants in the action.

Yankeecub seeks to rescind the land contract with Joyce, collect damages for
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 2 of 17



fraudulent misrepresentation by Joyce, and collect damages for conspiracy by all

defendants. (Doc. 4). Yankeecub alternatively requests declaratory relief as to the

parties’ rights and obligations per the agreement and an award of damages for

Joyce’s alleged breach. Id.

      Joyce removed this action based on diversity on May 3, 2021. (Doc. 1).

Joyce answered Yankeecub’s complaint on May 14, 2021. (Doc. 5). Joyce added a

counterclaim against Yankeecub for breach of contract. Id. Joyce also filed a third-

party complaint against Mitchell Rose for breach of covenant of good faith and fair

dealing on May 28, 2021. (Doc. 9).

      Yankeecub filed a motion for remand on June 1, 2021. (Doc. 11).

Yankeecub claims that Joyce improperly removed this case to federal court. (Doc.

12). Yankeecub argues that the forum selection clause incorporated within the

Agreement requires remand to state court. Id. Joyce responds that the forum

selection clause does not apply to this action. (Doc. 17). Steven filed a motion to

dismiss himself as a defendant for lack of personal jurisdiction. (Doc. 23). Steven

argues that he owns no property and conducts no business in Montana. Id. Steven

asserts that Yankeecub failed to present any jurisdictional facts to satisfy

Montana’s assertion of personal jurisdiction over him. Id. Yankeecub contends that

Steven owns property and conducts business in Montana through his marriage to




                                              2
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 3 of 17



Joyce and benefit from Joyce’s Montana endeavors. (Doc. 29). The Court held a

motion hearing on July 27, 2021. (Doc. 30).

                                    BACKGROUND

      Yankeecub entered into a buy-sell agreement with Joyce on March 16, 2005.

(Doc. 4 at 3). Yankeecub agreed to transfer interests in two Gallatin County parcels

of land to Joyce for money consideration. Id. Joyce received a two-fifth interest in

Tract B and a two-third interest in Tract 2 (collectively the “Property”). Id. at 2.

Joyce claims she paid $1,398,000 for the Property. (Doc. 5 at 11). Yankeecub

denies the amount’s accuracy. (Doc. 15 at 2).

      Yankeecub and Joyce executed an “improvements agreement” (the

“Agreement”) on March 29, 2005. (Docs. 4 at 3; 13-1). The Agreement held

Yankeecub responsible for subdividing and constructing improvements on the

Property by October 31, 2008. (Doc. 13-1 at 2). Joyce agreed in turn to “not take

any action which will interfere with Yankeecub’s application for subdivision

without Yankeecub’s written consent.” Id. Joyce also agreed not to “transfer any

interest in the [P]roperty to any party that may interfere with [Yankeecub]’s

application for subdivision.” Id.

      Joyce secured a line of credit for $1,500,000 from Mountain West Bank

using the Property as collateral. (Doc. 4 at 3). The bank recorded a deed of trust

against each parcel of the Property on June 30, 2005. Id. This happened again on


                                              3
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 4 of 17



May 11, 2006, to secure a $500,000 line of credit. Id. This happened once more on

December 29, 2006, for a $650,000 line of credit. Id. at 4. Yankeecub claims that

Joyce failed to acquire Yankeecub’s express consent before the transfer of the

interests in land to the bank. (Doc. 4 at 3–4).

      Yankeecub claims to have spent at least the agreed upon $125,000 to

develop infrastructure on the Property in failed attempts to obtain a subdivision

approval from Gallatin County. (Doc. 4 at 4). Yankeecub claims that it could not

obtain approval because the funds Joyce received in exchange for partial interest in

the Property encumbered the Property and were used to pursue projects not

associated with the Property. Id. Yankeecub accuses Steven of being involved with

or benefitting from the “other projects” for which the loan funds were used for. Id.

      Yankeecub and Joyce entered into another buy-sell agreement with Rising

Bear Properties, LLC on September 24, 2020, to sell the Property for $940,943.84.

Id. Yankeecub and Joyce entered into a sale proceeds disbursement agreement

where the proceeds of $890,165.94 would be distributed from American Land Title

into a trust maintained by Joyce’s counsel until allocation of the funds could be

determined. The funds remain in the trust currently. Id. at 5.

      Yankeecub filed an initial complaint against Joyce and Steven on March 18,

2021. (Doc. 1-1). Joyce removed the case on May 3, 2021. (Doc. 1). Joyce filed an

answer to Yankeecub’s complaint with a counterclaim against Yankeecub on May

                                              4
         Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 5 of 17



 14, 2021. (Doc. 5). Joyce filed a third-party complaint against Mitchell Rose on

 May 28, 2021. (Doc. 7). Yankeecub filed a motion to remand on June 1, 2021.

 (Doc. 11). and Yankeecub filed an answer to Joyce’s counterclaim on June 4,

 2021. (Doc. 15). Joyce responded to the motion to remand on June 29, 2020. (Doc.

 17). Steven filed a motion to dismiss himself for lack of personal jurisdiction on

 July 8, 2021. (Doc. 23). Yankeecub responded to Steven’s motion to dismiss on

 July 27, 2021. (Doc. 29). The Court will address in turn both arguments for each

 motion.

                                     ANALYSIS

     The Court first determines whether this dispute should be remanded to

 Montana’s Eighteenth Judicial District Court to enforce the Agreement’s forum-

 selection clause. The Montana state court will determine whether personal

 jurisdiction may be asserted over Steven if the case is remanded. This Court will

 make the determination only if the dispute remains in federal court.

I.   Motion to Remand

        Yankeecub moves this Court to remand the case back to the Montana state

 court in Gallatin County, Montana, pursuant to 28 U.S.C. § 1447. Yankeecub seeks

 to enforce the Agreement’s forum selection clause. Yankeecub asserts Joyce’s

 removal was improper and requests an award for attorney fees as costs for the

 removal.


                                              5
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 6 of 17



          Forum-selection Clause

      District courts ordinarily should transfer a case to the forum specified in a

contract when the parties agreed upon a valid forum selection clause. Atl. Marine

Const. Co. v. U.S. Dist. Court for W. Dist. Of Tex., 571 U.S. 49, 60 (2013). Forum

selection clauses represent the parties’ agreement to the most proper forum. Id. at

63. Enforcement of forum selection clauses in bargained for agreements protect the

parties’ legitimate expectations and “furthers vital interests of the justice system.”

Id. (quoting Steward Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy,

J., concurring)).

       District courts apply federal contract law to interpret the enforceability of

forum selection clauses in diversity cases. Yei A. Sun v. Advanced China

Healthcare, Inc., 901 F.3d 1081, 1086 (9th Cir. 2018); Manetti-Farrow, Inc. v.

Gucci America, Inc., 858 F.2d 509, 512 (9th Cir. 1988). Courts use general

principles of contract interpretation to ascertain the meaning of a forum selection

clause under federal law. Klamath Water Users Protective Ass’n v. Patterson, 204

F.3d 1206, 1210 (9th Cir. 1999). Contract terms receive their ordinary meaning.

Ferrari, Alvarez, Olsen & Ottoboni v. The Home Insurance Company, 940 F.2d

550, 553 (9th Cir. 1991). Courts ascertain the parties’ intent from the contract itself

when the terms are clear. Id.

      The disputed forum selection clause reads as follows:


                                              6
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 7 of 17



             “B. Venue. Venue for any court action to enforce the terms
             of this Agreement shall be in Gallatin County, Montana,
             except for mediation actions taken pursuant to ¶ 8
             thereof.”

(Doc. 13-1 at 4).

      The paragraph (¶ 8) referenced in the clause prescribes mediation as the

parties’ preferred means of dispute resolution. Id. at 3–4. The paragraph also

describes the overall process and limitations of mediation. Id. The sub-section

titled “Limitations” states as follows: “Notwithstanding any provision to the

contrary, the mediation procedure set forth herein shall in no way be construed to

deprive [Yankeecub] and [Joyce] from any judicial remedies provided at law, or by

agreement herein, and is intended solely as an informal dispute resolution

mechanism.” Id at 4.

      Yankeecub asserts that Joyce stipulated in the Agreement that any action

arising under the agreement shall be in Gallatin County, Montana. (Doc. 12 at 2–

3). Yankeecub argues removal rights by the parties are waived when a forum

selection clause in their contract limit venue to a particular county where there is

no federal courthouse. Id. See also City of Albany v. CH2M Hill, Inc., 924 F.3d

1306, 1308 (9th Cir.2019). Joyce offers three reasons why the motion to remand

should be denied: (1) the forum selection clause does not apply to the removed

action; (2) Yankeecub may not be permitted to seek recission of a contract and



                                              7
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 8 of 17



enforcement of the same contract; and (3) Yankeecub failed to comply with L.R.

7.1. (Doc. 17 at 2).

                Applicability to the Dispute

      Forum selection clauses can be applicable to both contractual and tort causes

of action. Manetti-Farrow, 858 F.2d at 514. Whether the clause applies to tort

claims depends on whether resolution of those claims relate to the interpretation of

the contract. Id. A forum selection clause is prima facie valid and should be

enforced unless the objecting party can make a strong showing that: (1) the clause

is invalid due to fraud or overreaching; (2) enforcement would contravene public

policy of the forum which suit is brought; or (3) trial in the contractual forum will

be so gravely difficult that the objecting party will essentially be deprived of due

process. M/S Bremen v. Zapata Offshore Co., 407 U.S. 1, 10, 15 (1972); Boggs v.

Lewis, 863 F.2d 662, 663 (9th Cir. 1988).

      Valid forum selection clauses may be either ‘permissive’ or ‘mandatory.’

Permissive clauses establish venue in a specified court, but say nothing about the

court possessing exclusive jurisdiction. Mandatory clauses require litigation in a

specified court. Hunt Wesson Foods, Inc. v. Supreme Oil Co., 817 F.2d 75, 77–78

(9th Cir. 1987). Where a contract requires litigation in a particular court, the

language of the clause requires exclusive jurisdiction. Id. It is not exclusive and




                                              8
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 9 of 17



mandatory when the clear language leaves open that more than one court shall

have jurisdiction. Id.

      Yankeecub argues that Joyce agreed to the forum. (Doc. 12 at 2–3).

Yankeecub states that the Agreement obliged the parties to bring their claims to

Gallatin County. (Doc. 18 at 3). Yankeecub contends that bringing a claim to this

Court would be inappropriate because Gallatin County does not have a federal

courthouse. (Doc. 12 at 2–3).

      Joyce responds that the forum selection clause does not apply to “any and all

actions” under the Agreement. (Doc. 17 at 5). Joyce argues that Yankeecub bears

the burden of proving the clause encompasses the recission claim. Id. See Ferrari,

940 F.2d at 553. Joyce argues Counts I and IV of Yankeecub’s complaint are

incompatible forms of relief that preclude enforcement of the clause. Id. at 6.

      Courts make a strong presumption that favors enforcement of the parties’

bargained-for choice of forum. Cornus Corp. v. GEAC Enterprise Solutions, Inc.,

356 F. App’x 993, 995 (9th Cir. 2009). The Ninth Circuit determined a clause to be

enforceable if it contained mandatory language that directs contractual claims to be

brought in a particular county. Docksider, Ltd. v. Sea Technology, Ltd., 875 F.2d

762, 763 (9th Cir. 1989). The clause in Docksider reads as follows: “Venue of any

action brought hereunder shall be deemed to be in Gloucester County, Virginia.”




                                             9
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 10 of 17



Id. Such mandatory language establishes the named county as the exclusive venue

for actions arising enforce the terms of the agreement. Id. at 764.

      The Northern District of California applied the reasoning from Docksider to

a contract containing a similar clause to the one here. Air Ion Devices, Inc. v. Air

Ion, Inc., 2002 WL 1482665 (N.D. Cal. 2002). The parties in Air Ion agreed that

“any action commenced by [plaintiff] to enforce its rights against [defendant] shall

be brought in the County of Marin, State of California.” Id. at 2. The Ninth Circuit

deemed a forum selection clause in another case to be permissive and declined to

enforce the clause. Hunt, 817 F.2d at 76, 77–78. The clause reads as follows: “The

courts of California, County of Orange, shall have jurisdiction over the parties in

any action at law relating to the subject matter or interpretation of this contract”.

Id. at 76. The Ninth Circuit denied the motion despite the broad scope of claims

that could be brought in the forum because the language did not hold the county as

the exclusive forum for enforcement of the agreement. Id. at 78.

      The Agreement’s forum selection clause, read in conjunction with the rest of

the contract, sufficiently establishes Gallatin County as the proper forum for

Yankeecub’s claims. The terms of the Agreement, given their plain meaning,

establish the parties’ preferred method for dispute resolution. (Doc. 13-1 at 4). The

Agreement states that the terms are not intended to deprive either party of any

judicial remedies provided by law. Id. The Agreement requires any dispute over

                                              10
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 11 of 17



the meaning and interpretation of the Agreement to be in accordance with Montana

laws. Id. Montana law favors contracts interpretation to make them lawful and

operative so long as enforcement does not violate the parties’ intent. Mont. Code

Ann. § 28-3-201. Contract terms are interpreted as how the promisor believed the

promisee would understand them. Mont. Code Ann. § 28-3-306.

      One remedy sought by Yankeecub would enforce the terms of the

Agreement. The forum selection clause clearly prescribes Gallatin County as the

exclusive forum for the enforcement of the Agreement. Yankeecub reasonably

could believe Joyce would understand the forum selection clause to grant exclusive

jurisdiction to any action arising to enforce the Agreement. The Agreement

involves the sale of land in Gallatin County. (Docs. 4 at 3–4; 5 at 2). The

Agreement described obligations to be performed in Gallatin County. (Doc. 13-1 at

2–3). The forum selection clause stated, “any court action to enforce the terms of

the Agreement shall be in Gallatin County.” Id. at 4. The clause permits alternate

forms of remedy when read within the full context of the Agreement. The clause

does not preclude any judicial remedy provided by law.

                Reliance on Clause while also Seeking Recission

      Federal courts, under the doctrine of res judicata, require plaintiffs to assert

all causes of action in their complaint that arise out of the same transactional

nucleus of facts. Manego v. Orleans Board of Trade, 773 F.2d 1, 6 (1985), cert.


                                             11
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 12 of 17



denied, Manego v. Orleans Board of Trade, 475 U.S. 1084 (1986); Costantini v.

Trans World Airlines, 681 F.2d 1199, 1201–02 (9th Cir. 1982). Montana state

courts also adopt their own similar doctrine. See Stanley L. and Carolyn M.

Watkins Trust v. Lacosta, 92 P.3d 620, 626 (2004).

      A pleading asserting a claim for relief must state a demand for the relief

sought. Fed. R. Civ. Pro., § 8(a). The pleading may include alternative or different

types of relief. Id. A party may also state as many alternate, hypothetical, or

separate claims as they have, either in a single count or separate counts, regardless

of their consistency. Id. § 8(d).

      Joyce argues that Yankeecub may not invoke (or at least be granted) remedy

based upon both affirmance and disaffirmance of the Agreement. (Doc. 17 at 7).

Joyce alternatively requests Counts I, II, and III to be dismissed with prejudice if

the Court enforces the forum selection clause. Id. See also (Doc. 4 at 6–8).

Yankeecub responds that res judicata requires Yankeecub to assert any alternative

causes of action. (Doc. 18 at 3–4). Yankeecub would be barred from raising a

claim in a future action if Yankeecub failed to raise the claim here. Id.

      Federal courts and Montana state courts both bar claims that could have

been asserted in a prior suit between the same parties and involving the same cause

of action, whether they were asserted or not. Yankeecub would be precluded from

raising the claims in future actions if Yankeecub chose not raised all the potential

                                             12
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 13 of 17



claims here. Yankeecub possessed no alternative but to assert all the potential

claims in this action.

      The district court in Air Ion remanded the action back to state court despite

the plaintiff seeking to rescind the contract among the other forms of relief. Air

Ion, 2002 WL 1482665, at *1. Another district court in the Ninth Circuit enforced

a forum selection clause despite the plaintiff seeking contrary forms of relief. The

Ninth Circuit agreed that remand was proper. Calisher & Associates, Inc. v.

RGCMC, LLC, 2008 WL 4949041 (C.D. Cal. 2008), aff’d, Calisher & Associates,

Inc. v. RGCM, LLC, 373 F. App’x 697 (9th Cir. 2010).

      The Agreement remains a presently enforceable contract under Montana

law. The mutually exclusive nature of the remedies sought fails to change the

enforceability of the forum selection clause. Forum selection clauses do not

function as grounds for (or defense against) recovery. Cornus Corp., 356 F. App’x

at 995. The clauses only address the proper forum to litigate those grounds or

defenses. Id. The Court’s decision of whether to remand a case remains a matter of

judicial procedure, not a remedy. Yankeecub may seek enforcement of the facially

valid clause while also asserting claims to rescind the Agreement.

                 Compliance with Local Rule 7.1

      Motions for remand on any basis other than lack of subject matter

jurisdiction must be made within 30 days. 28 U.S.C. § 1447(c). Local rules for the


                                             13
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 14 of 17



District of Montana further require motions to state that the other parties have been

contacted and whether any party objects to the motion. D. Mont. L.R. 7.1(c)(1).

The local rules warn that a failure to comply with L.R. 7.1 may result in summary

denial of a motion. D. Mont. L.R. 7.1(c)(4). Joyce claims Yankeecub failed to

provide opportunity to stipulate to the remand. (Doc. 17 at 3, 9). Joyce argues that

the rule imposes a duty upon Yankeecub to affirmatively state whether Joyce

objected to the motion. Id.

      This Court entered Joyce’s notice of removal on May 3, 2021. (Doc. 1).

Counsel for Yankeecub notified Joyce’s counsel via email of Yankeecub’s intent to

file a motion to remand by the end of business on June 1, 2021 to comply with §

1447. (Doc. 18-1). Yankeecub’s counsel sent the email at 2:11 p.m. Id. The email

requested a reply by 4:00 p.m. the same day. Id. Joyce’s counsel did not reply

during the given timeframe. (Doc. 18 at 4). Yankeecub’s counsel filed the motion

at 5:35 p.m. the same day because of the statutory period for filing a motion to

remand under § 1447. (Doc. 11).

      L.R. 7.1(c)(1) serves many important functions. A primary function of the

rule forces the parties to contact each other with their issues before involving the

Court. Alliance for the Wild Rockies v. Austin, 2014 WL 12600523 at *1 (D. Mont.

2014). The rule encourages the independent resolution of minor and uncontested

issues. Id. Yankeecub furnished Joyce with less than two hours to respond then

                                             14
      Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 15 of 17



filed the motion approximately three hours after the email was sent. (Doc. 18 at 4).

Yankeecub failed to comply with the spirit of the rule by the restrained attempt to

confer with Joyce. See SAGA Petroleum, LLC v. Arrowhead Drilling, LLC, 2010

WL 4922505 at *1 (D. Mont. 2010).

      Yankeecub managed to comply with the text of L.R. 7.1. The motion

properly included a statement that the Joyce had been contacted. Yankeecub also

included its belief that Joyce would object to the motion. Circumstances sometimes

arise where plaintiffs may not be able to include an affirmation of whether the

other party objects. See Willink v. Boyne USA, Inc., 2013 WL 357321 at *1 (D.

Mont. 2013).

      The Court declines to summarily deny the motion in this particular instance.

The Court instead reminds Counsel of the importance of adhering to the Local

Rules and embodying their purpose. Certain situations remain where the Court

may elect to summarily deny a motion for similar conduct. The short notice

suffices because of Yankeecub’s belief that the motion must be filed by the end of

business on June 1, 2020, to comply with the § 1447. Yankeecub included in the

motion a reasonable inference that Joyce may object to the motion because of

Joyce’s initial removal from state court.




                                            15
       Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 16 of 17



         Attorney Fees

      Yankeecub asserts that Joyce improperly removed this action and requests

an award for attorney fees and costs. (Doc. 12 at 3). Yankeecub relies on 28 U.S.C.

§ 1447(c) which states that a motion to remand a case based on any defect other

than lack of subject matter jurisdiction, “may require payment of just costs and any

actual expenses, including attorney fees, incurred because of the removal.” The

Ninth Circuit holds that a motion for remand granted based on a valid forum

selection clause is not a defect under Section 1447(c). Kamm v. ITEX Corp., 568

F.3d 752, 757 (9th Cir. 2009). The Court declines to award Yankeecub attorney

fees and costs incurred because of Joyce’s removal based on the Ninth Circuit

interpretation of Section 1447(c) to not encompass remands based upon forum

selection clauses.

                                 CONCLUSION

      The plain language of the Agreement prescribes Gallatin County as the

proper venue for any claims arising to enforce the terms of the Agreement. The

forum selection clause remains applicable to all of Yankeecub’s claims. The

Federal Rules of Civil Procedure allow Yankeecub to assert all potential claims

and alternate remedies in one court action. The Agreement expresses that Montana

law governs its interpretation. The land sits within Gallatin County. The

Agreement remains an enforceable written contract containing a prima facie valid


                                            16
      Case 2:21-cv-00042-BMM Document 35 Filed 08/13/21 Page 17 of 17



forum selection clause. Joyce fails to show enforcement of the clause to be

unreasonable under these circumstances.

                                     ORDER

      Accordingly, IT IS ORDERED that:

         • Plaintiff’s Motion to Remand (Doc. 11) is GRANTED.

         • Defendant Steven Fendley’s Motion to Dismiss (Doc. 23) now falls

            moot and is thereby DENIED.

      Dated the 10th day of August, 2021.




                                            17
